DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed July 29, 2022 has been entered. Claims 1-4, 6-13, 15-18, 20-22, 24 remain pending in the application.  Claims 14 and 23 are canceled. Newly added claims 25-26 are pending in the application.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about “Status of the Application”, there is a typo in line 6. It appears that claims “20-22, 24-26” will be pending instead of “20-26” because claim 23 is canceled in the amendment.

Applicant’s argument (REMARKS pages 8-10) about rejections of claims 14 and 23, which are moved to claims 1 and 15, respectively, in the amendment, is moot based on the new ground rejections. 

Applicant’s argument (REMARKS page 11) about claim 24, which was not addressed in previous Office Action, is moot based on the new ground rejections. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claims 15-17 (as well as claims 18, 20-22, 24, and 26, which depend on claim 15), are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13, 15-18, 20-22, and 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “the object classification” in line 9. The “object classification”, which is purpose of claimed method, has not been generated. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the step of “object classification" is considered to have been implemented. Appropriate clarification is required.

Claims 2-4, 6-13, and 25 are also rejected by virtue of their dependency on claim 1.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the object classification” in line 11. The “object classification”, which is function of the claimed device, has not been generated. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the element with function of “object classification" is considered to be included in the device. Appropriate clarification is required.

Claims 16-18, 20-22, 24, and 26 are also rejected by virtue of their dependency on claim 15.

Claim 24 recite the limitation “the friction coefficient” in line 2. There is insufficient antecedent basis for this limitation in the claim because the “friction coefficient” is not defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a friction coefficient”. Appropriate clarification is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 12, 15-18, 20-21, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longstaff et al. (U.S. Patent No. 2016/0209506, hereafter Longstaff).
	Regarding claim 1, Longstaff discloses that a method for object classification {[0047] lines 2-3, object, be, classified}, the method comprising: 
providing an elliptically or circularly polarized transmission signal, which is transmitted onto the object to be classified {[0021] lines 2-4, right, left circular polarization, elliptical}; 
generating a first radar image from the copolarly polarized reflection signal and generating a second radar image from the cross-polarized reflection signal {[0052] lines 1-3, processor, processes, signals, produce, co-polar image, cross-polar image}; 
comparing the first radar image with the second radar image {[0077] lines 2-3, be classified, according to, ratio of, cross-polar and co-polar signals}; and 
determining, in addition to the object classification, the height of the object by detecting the object at different distances {[0073] lines 6-7, measured contour (includes height at different distance), shape, location} and evaluating the minima of a reception signal component that is cross-polar in relation to the transmission signal {[0017] cross-polar value, exceeds, threshold}.

Regarding claim 2, which depends on claim 1, Longstaff discloses that in the method,
the generation of the first and second radar images is carried out from at least one of left-circular signal components or right-circular signal components {[0042]; [0043]}.

Regarding claim 3, which depends on claim 1, Longstaff discloses that in the method,
the generation of the first and second radar images is carried out from linearly horizontal and linearly vertical signal components {[0045]}.

Regarding claim 4, which depends on claim 1, Longstaff discloses that in the method,
the generation of the first and second radar images is carried out simultaneously by means of the transmission signal {[0052]}.

Regarding claim 6, which depends on claim 1, Longstaff discloses that in the method,
the comparison is carried out with the aid of the signal properties of individual target regions of the object {[0079]}.

Regarding claim 7, which depends on claim 1, Longstaff discloses that in the method,
the signal properties comprise at least one of the following criteria: 
number of co-polar local maxima, 
number of cross-polar local maxima, 
average magnitude ratio between co-polarization and cross-polarization,
maximum magnitude ratio between co-polarization and cross-polarization, 
minimum magnitude ratio between co-polarization and cross-polarization, 
phase ratio between co-polarization and cross-polarization, 
position of local maxima with a high or low magnitude ratio between co-polarization and cross-polarization, or 
speed evaluation.
{[0077]}

Regarding claim 8, which depends on claim 1, Longstaff discloses that in the method,
similarity patterns are compiled for the object classification {[0073]}.

Regarding claim 12, which depends on claim 1, Longstaff discloses that the method further comprising: 
transmitting with a time offset, by at least one transmission antenna, one of a left- circularly polarized wave and then a right-circularly polarized wave, or a left-rotating elliptical wave and then a right-rotating elliptical wave {[0051]; [0043]}; and 
evaluating only the left-rotating or the right-rotating signal component of the signals reflected back {[0043]}.


Regarding claim 15, Longstaff discloses that a device for establishing an object classification {[0009] lines 2-3, radar, detecting, object; {[0047] lines 2-3, object, be, classified}, the device comprising:
means for providing an elliptically or circularly polarized transmission signal, which is transmitted onto the object to be classified {[0021] lines 2-4, right, left circular polarization, elliptical}; 
means for generating a first radar image from the copolarly polarized reflection signal and for generating a second radar image from the cross-polarized reflection signal {[0052] lines 1-3, processor, processes, signals, produce, co-polar image, cross-polar image};
means for comparing the first radar image with the second radar image {[0077] lines 2-3, be classified, according to, ratio of, cross-polar and co-polar signals}; 
wherein, in addition to the object classification, the height of objects is determined by detecting an object at different distances {[0073] lines 6-7, measured contour (includes height at different distance), shape, location} and evaluating the minima of a reception signal component which is cross-polar in relation to the transmission signal {[0017] cross-polar value, exceeds, threshold}.

Regarding claim 16, which depends on claim 15, Longstaff discloses that in the device,
means are provided for generating the first and second radar images from at least one of left-circular signal components or right-circular signal components {[0042]; [0043]}.

Regarding claim 17, which depends on claim 15, Longstaff discloses that in the device,
means are provided for generating the first and second radar images from linearly horizontal and linearly vertical signal components {[0045]}.

Regarding claim 18, which depends on claim 15, Longstaff discloses that in the device,
the generation of the first and second radar images is carried out simultaneously, by means of the transmission signal {[0052]}.

Regarding claim 20, which depends on claim 15, Longstaff discloses that in the device,
the comparison is carried out with the aid of the signal properties of individual target regions of the object {[0079]}.

Regarding claim 21, which depends on claim 15, Longstaff discloses that in the device,
with a time offset, a left-circularly polarized wave and then a right-circularly polarized wave, or, with a time offset, a left-rotating elliptical wave and then a right-rotating elliptical wave, are transmitted by at least one transmission antenna {[0051]; [0043]}, and 
only the left-rotating or the right-rotating signal component of the signals reflected back is evaluated {[0043]}.

Regarding claim 25, which depends on claim 1, Longstaff discloses that in the method,
the comparison is carried out with the aid of the signal properties of the local maxima of the reflection signals {[0077] lines 2-4, be classified, according to, ratio of, cross-polar and co-polar signals,  shape, spatial distribution, co-polar, cross-polar, signatures}.

Regarding claim 26, which depends on claim 15, Longstaff discloses that in the device,
the comparison is carried out with the aid of the signal properties of the local maxima of the reflection signals {[0077] lines 2-4, be classified, according to, ratio of, cross-polar and co-polar signals, shape, spatial distribution, co-polar, cross-polar, signatures}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Longstaff  as applied to claims 1 and 15 above, and further in view of Nagy (U.S. Patent No. 2015/0234042, hereafter Nagy).
Regarding claim 9, which depends on claim 1, Longstaff discloses that in the method,
further object subclasses are provided, which are divided, at least in the case of a radar sensor transmitting the transmission signal {[0061] lines 11-12 (shape and location), 14 (non-threatening)},
However, Longstaff does not explicitly disclose the detail of object subclasses (e.g. distance, orientation, speed, etc.).  In the same field of endeavor, Nagy discloses that
 into:
distance from the radar sensor {[0062] line 5, distance}, 
angle orientation with respect to the radar sensor {[0030], orientation, direction}, 
object orientation with respect to the radar sensor {[0030], orientation, direction}, and 
relative speed with respect to the radar sensor {[0037] line 8 Doppler speed}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object classification system of Longstaff to include the particular subclass measurements of Nagy.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (Nagy at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nagy merely teaches that it is well-known to use particular classifications in an object detection system.  Since both Longstaff and Nagy disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Regarding claim 10, which depends on claim 1, Longstaff discloses that in the method, the object classification relates to the position and orientation detection of an object {[0061] lines 11-12 (shape and location), 14 (non-threatening)}.
However, Longstaff fails to explicitly disclose wherein the object classification relates to the position and orientation detection of an automobile. In the same field of endeavor, Nagy discloses that
the object classification relates to the position and orientation detection of an automobile {[0030]}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object classification system of Longstaff to include the particular vehicle classification of Nagy.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (Nagy at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nagy merely teaches that it is well-known to use particular classifications in an object detection system.  Since both Longstaff and Nagy disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Regarding claim 11, which depends on claim 1, Longstaff does not explicitly disclose determining a front objection. In the same field of endeavor, Nagy discloses that the method further comprising:
determining a front objection; and in response to the determination of the front objection, evaluating at least one of the following regions of an automobile: front region, front wheel wells, steering-wheel region, or side mirror ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object classification system of Longstaff to include the particular vehicle detection of Nagy.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (Nagy at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nagy merely teaches that it is well-known to use particular detections in an object detection system.  Since both Longstaff and Nagy disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Regarding claim 13, which depends on claim 1, Longstaff discloses that the method further comprising: 
simultaneously transmitting, using a plurality of transmitters, identically polarized waves that are encoded {[0010] line 3, coded signals}, 
wherein a transmission sequence is obtained that consists of simultaneous use of right- rotatingly polarized transmission signals and, with a time offset before or after, of simultaneous use of left-rotatingly polarized transmission signals {[0021]; [0051]; [0043]}.
However, Longstaff does not explicitly disclose phase-encoded waves. In the same field of endeavor, Nagy discloses that 
phase-encoded {[0021] line 2 from bottom, phase-coded}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object classification system of Longstaff to include the particular wave encoding of Nagy.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (Nagy at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nagy merely teaches that it is well-known to use particular wave encoding in an object detection system.  Since both Longstaff and Nagy disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.


Regarding claim 22, which depends on claim 15, Longstaff discloses that in the device,
identically polarized waves are transmitted simultaneously and encoded using a plurality of transmitters {[0010] line 3, coded signals}, so that a transmission sequence is obtained which consists of simultaneous use of right-rotatingly polarized transmission signals and, with a time offset before or after, of simultaneous use of left- rotatingly polarized transmission signals {[0021]; [0051]; [0043]}.
However, Longstaff does not explicitly disclose phase-encoded waves. In the same field of endeavor, Nagy discloses that 
phase-encoded {[0021] line 2 from bottom, phase-coded}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the object classification system of Longstaff to include the particular wave encoding of Nagy.  One would have been motivated to do so in order to attain an improved differentiation between detected vehicles leading to more robust detection (Nagy at [0015-0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Nagy merely teaches that it is well-known to use particular wave encoding in an object detection system.  Since both Longstaff and Nagy disclose similar radar object detection and classification systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results, namely the claimed invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Longstaff as applied to claim 15 above, and further in view of Kees et al. (N. Kees and J. Detlefsen, "Road surface classification by using a polarimetric coherent radar module at millimeter waves," 1994 IEEE MTT-S International Microwave Symposium Digest (Cat. No.94CH3389-4), 1994, pp. 1675-1678 vol.3, doi: 10.1109/MWSYM.1994.335118, hereafter Kees).
Regarding claim 24, which depends on claim 15, Longstaff does not disclose road surface model. In the same field of endeavor, Kees discloses that in the device, in addition to the object classification, 
the friction coefficient of a road surface {page 1675 right column, line 1 above Eq.(1), scattering matrix; page 1677 lines 4-5 below section title “RESULTS”, road surface condition} is determined by using a determined area of the road surface for analysis {Fig.2 illuminated area}, and local maxima {page 1676 line 11 below section title “SIGNAL PROCESSING”, maximum} thereof are evaluated at least in respect of one of the following properties:
cluster formation, scattering,
extent of the clusters,
mean value of the phase difference positions of the clusters,
mean value of the amplitude magnitude ratios of the clusters,
standard deviation of the phase difference positions of the clusters,
standard deviation of the amplitude magnitude ratios of the clusters,
number of local maxima, or
signal amplitude of the local maxima.
{Fig.3, cluster and extent feature; page 1676 left column, lines 2-4 (sensor, measures, backscattering information, amplitude, phase), 10-11 (signals, superimposed); Fig.6, variance, phase difference, number of local maxima; page 1675, right column, Eq.(2)-(4), signal amplitudes (measured by P), lines 1-3 above Eq.(4), means}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Longstaff with the teachings of Kees to extract road surface reflection information from received signal. Doing so would provide road surface information which can be used to inform driver about critical road situations, as recognized by Kees {page 1675 left column, lines 4-8}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648